Citation Nr: 0320908	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-13 260	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 until 
December 1985.  He died on June [redacted]
, 1998, in a motor vehicle 
accident.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the claim of 
service connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal of this determination to 
the Board.

The appellant was afforded a videoconference hearing at the 
RO in March 2003 before an Acting Veterans Law Judge 
(formerly known as a Member of the Board) sitting in 
Washington, DC.


REMAND

A review of the service medical records reveals that the 
veteran was treated during service for psychiatric 
disability, and that in August 1985, he was hospitalized 
following a suicide attempt, whereupon it was noted that he 
had been an "extremely heavy consistent drinker throughout 
his [13-year] military career," and a "chronic severe 
alcohol abuser for a period of over five years.  Past history 
of a life-long use of alcohol, starting at about the age of 
16, was noted.  The veteran was discharged from 
hospitalization after it was felt that maximum hospital 
benefit had been achieved, with diagnoses of chronic, severe, 
major depressive disorder, treated and improved; and alcohol 
substance abuse, untreated and unchanged.  

A medical board was held in September 1985, and that the 
veteran was determined to be unfit for further military duty; 
discharge from service for medical reasons was recommended.  
The veteran subsequently underwent Physical Evaluation Board 
proceedings in October 1985 whereupon it was noted that he 
would be placed on the temporary disability role list (TDRL), 
with re-examination in April 1987, for disability described 
as "major depressive disorder productive of and complicated 
by alcohol abuse."  However, documentation dated in November 
1985 indicated that veteran was relieved of assignment and 
duty because of physical disability, with a retirement date 
in December 1985.  

A claim for service connection for disabilities that included 
a mental disorder was received in December 1985.  Following 
VA examination in June 1986, service connection for major 
depression was established, and the condition was assigned a 
30 percent rating.

The post-service medical records show that the veteran was 
treated continuously by the VA over the years for psychiatric 
symptomatology, to include frequent periods of 
hospitalization.  He was reported to have been abstinent of 
alcohol for sustained periods of time.  The disability 
evaluation for his service-connected psychiatric disorder was 
increased to 70 percent by rating action dated in April 1998.  
A death certificate was received in July 1998 showing that 
the veteran died suddenly on June [redacted]
, 1998, of cervical spine 
fracture as the result of an automobile accident.  A 
Department of Motor Vehicle accident report, dated in June 
1998, reflects that he was in a one-car accident; it was 
noted that he was intoxicated.

The appellant asserts that her husband's death in the car 
accident in June 1998 was the result of intoxication from 
alcohol abuse related to his severe service-connected 
psychiatric disability.  At the time of death, the veteran 
was service connected for a psychiatric condition variously 
diagnosed as dysthymic disorder, bipolar disorder 
dissociative disorder and post-traumatic stress disorder, 
which was rated as 70 percent disabling.

In this regard, the Board points out that in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
interpreting 38 U.S.C.A. § 1110 in light of its legislative 
history, held that VA compensation benefits are available for 
alcohol or drug-related disability, here death, that arises 
secondarily from a service-connected disorder.  Id. at 1370.  

The Board observes in this instance, however, that there is 
no competent medical opinion of record that addresses whether 
there was a relationship between the veteran's service-
connected psychiatric disabilities and his alcohol abuse.  As 
such, on remand, the RO must determine whether the veteran 
suffered from an alcohol-related disability that was caused 
or worsened by his service-connected psychiatric disability 
before VA can make a determination as to whether service 
connection is warranted.  In this regard, the Board notes 
that during the March 2003 hearing, the appellant testified 
that the physician who was treating the veteran prior to his 
death might would be willing to review the record and express 
a medical opinion; the Board agreed to hold the record open 
for 60 days, during whether the appellant could submit that 
medical evidence, but to date, none has been received.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim of 
service connection for the veteran's 
death.  The letter should also advise the 
appellant that she may submit medical 
evidence showing a relationship between 
the veteran's psychiatric disability and 
his death, to specifically include an 
opinion as to whether the veteran 
suffered from an alcohol-related 
disability that was due to or aggravated 
by his service-connected psychiatric 
disability.  Finally, in the letter, the 
RO must specifically inform the appellant 
and her representative of which portion 
of the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers who treated 
the veteran for psychiatric problems 
after his discharge from service.  The 
aid of the appellant in securing any 
outstanding records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.

3.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
record, the claims folder should be 
referred to a VA psychiatrist for 
comprehensive review and a medical 
opinion.  The examiner must thoroughly 
review the claims folder and a copy of 
this remand, and acknowledge that review 
in the examination report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that his service-connected 
psychiatric disabilities contributed 
substantially or materially to cause his 
death.  In answering this question, the 
examiner should address whether the 
veteran suffered from an alcohol-related 
disorder that was caused or worsened by 
his service-connected psychiatric 
disability.  A complete rationale for the 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
appellant's claim of service connection 
for the cause of the veteran's death in 
light of the Federal Circuit's decision 
in Allen v. Principi.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

